Citation Nr: 0412343	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1965 
to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.               

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant maintains that his current rating is not high 
enough in light of the disability that his post-traumatic 
stress disorder (PTSD) causes.  In this regard, outpatient 
treatment records from the VA Medical Center (VAMC) in Salem, 
from December 1999 to December 2000, show that in November 
2000, the appellant was hospitalized for approximately 10 
days.  Upon admission, it was noted that the appellant had 
been brought to the emergency room by his sister in an 
intoxicated and suicidal state.  At that time, the appellant 
indicated that he had been considering shooting himself with 
his gun because he was unable to deal with multiple 
stressors, including severe financial difficulties and a 
turbulent relationship with his ex-wife.  While the appellant 
was hospitalized, his suicidal ideation resolved.  It was 
reported that the appellant's picture was suggestive of a 
depressive illness (primary versus alcohol induced), with 
subsyndromal PTSD, appearing to be exacerbated by recent 
severe stressors.  Upon his discharge, the assessment was of 
substance-induced mood disorder versus major depression.  

In April 2001, the appellant underwent a VA psychiatric 
evaluation.  At that time, the examiner stated that the 
appellant had a history of hospitalizations for alcoholism, 
with associated depression and physical problems.  The 
examiner noted that the appellant was currently receiving 
psychiatric outpatient treatment at the Salem VAMC for 
alcohol dependence, substance induced depression, and mild 
PTSD.  According to the examiner, at present, the appellant 
was taking medication which reduced his depression.  The 
appellant indicated that while he was in the military, he 
served in Vietnam and witnessed dead enemy bodies being 
unloaded from trucks and pushed into a large pit by a 
bulldozer.  He reported that he currently had nightmares 
about that experience.  The appellant also stated that while 
he was en route to Vietnam, his father was killed in a truck 
accident.  He indicated that although he put in for leave to 
attend his father's funeral, his request was initially 
denied.  According to the appellant, after a period of time, 
his request was finally granted and he returned home.  The 
appellant noted that he subsequently received a hardship 
discharge to help his mother after his father's death.  He 
reported that at present, he had nightmares about once a 
week, and he dreamed of his father asking him why he was not 
at his funeral.  

Upon mental status evaluation, the appellant did not show any 
impairment of thought processes or communication.  He was not 
experiencing delusions or hallucinations.  The appellant 
denied any suicidal or homicidal thoughts.  The examiner 
noted that the appellant was able to manage minimal personal 
hygiene and other basic activities of daily living.  The 
appellant was oriented to person, place, and time.  There was 
no evidence of memory loss or impairment, and the appellant 
did not report obsessive or ritualistic behavior which 
interfered with routine activities.  He did not report panic 
attacks, but he indicated that he felt depressed and anxious 
all of the time.  The appellant's impulse control was 
unimpaired.  He complained of initial and middle insomnia, 
and reported sleeping about six hours a night.  The appellant 
reported intrusive, distressing thoughts and recollections of 
his service experiences daily, and he noted that helicopters 
and Vietnamese people reminded him of Vietnam and would upset 
him.  The appellant denied exaggerated startle responses to 
unexpected, loud noises.  He stated that he was irritable at 
times, but he denied any angry outbursts.  The appellant 
denied being hypervigilant, and he reported some emotional 
numbness.  

Following the mental status evaluation, the diagnoses were 
PTSD, mild, and alcohol dependence.  The examiner stated that 
the appellant's psychosocial functioning post service was 
reportedly within normal limits until 1989, when the 
appellant learned that his wife was unfaithful and she 
divorced him.  According to the examiner, the appellant then 
became a chronic alcoholic with related depression and 
serious physical problems.  The examiner stated that the 
appellant was reporting a mild PTSD, secondary to service 
which appeared to be manifested primarily as a reduced 
quality of life due to subjective distress from PTSD 
symptoms.  According to the examiner, the appellant's history 
of impaired psychosocial functional status appeared to have 
been primarily due to marital and alcoholic problems.          

Outpatient treatment records from the Salem VAMC, from 
October 2001 to November 2002, show that in August 2001, it 
was noted that the appellant had a long history of alcohol 
dependence, adjustment disorder, with mixed emotional 
features, and recurrent major depression, and that he 
presented himself for a follow-up examination.  The appellant 
stated that he was doing reasonably well since he had 
obtained sobriety.  He indicated that he took Prozac which 
was quite helpful, and that he had had essentially no 
prominent depressive symptoms.  The appellant denied 
persistent dysphoria, and it was indicated that there was no 
sense of hopelessness, helplessness, worthlessness, or 
exaggerated guilt.  The appellant denied suicidal ideation 
and there was no intent or plan.  According to the appellant, 
his appetite, energy level, and sleep were all good.  There 
were no psychotic symptoms and no prominent cognitive 
deficits.  Following the mental status evaluation, the 
pertinent diagnoses were alcohol dependence in remission, 
recurrent major depression in remission, and adjustment 
disorder with mixed emotional features in remission.       

The Board notes that in August 2003, a hearing was conducted 
at the RO before a Member of the Board.  At that time, the 
appellant testified that in regard to his PTSD symptoms, he 
was experiencing increased anxiety and increased sleep 
impairment problems, with recurrent nightmares about Vietnam.  
He stated that he was currently taking medications for his 
anxiety, and to help him fall asleep at night.  The appellant 
noted that in June 2003, he had a panic attack while he was 
driving and heard a helicopter overhead.  He reported that he 
blacked out and hit a tree.  The appellant stated that on 
another recent occasion, he was standing in a convenience 
store parking lot when a car came by and backfired, and he 
hit the ground.  According to the appellant, he also 
experienced crying spells when he thought about his father 
and how he missed his funeral.  The appellant indicated that 
he stopped working in September 2001 because of a heart 
disability.  

In light of the above, and in view of the appellant's 
testimony that his PTSD symptomatology had worsened, the 
Board believes that the level of disability attributable to 
the appellant's service-connected PTSD is best evaluated only 
after a detailed VA psychiatric examination.  

Additionally, it appears from the appellant's testimony 
before the Board in August 2003, that he wishes to appeal the 
July 2003 rating decision that denied his claim of 
entitlement to service connection for a heart disorder, to 
include as due to his service-connected PTSD.  However, as 
this evidence was presented before the Board and not the RO, 
further clarification is necessary.  See 38 C.F.R. § 20.300 
(2003). 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD in recent 
years.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include treatment records from the Salem 
VAMC, from November 2002 to the present.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.  

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements for the 
appellant to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
inpatient treatment records from the 
Salem VAMC, which show that the 
appellant's was hospitalized for 
approximately 10 days in November 2000, 
the April 2001 VA examination report, and 
the August 2001 outpatient treatment 
record from the Salem VAMC.  

The examiner should provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to post-traumatic 
stress disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory 
loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
appellant's psychological, social, and 
occupational functioning.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should contact the appellant 
to clarify whether he wishes to appeal 
the rating decision dated in July 2003 
that denied his claim of entitlement to 
service connection for a heart disorder, 
to include as secondary to his 
service-connected PTSD.  

6.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


